DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       J’GERRARD P. WILLIAMS,
                             Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                     Nos. 4D19-1850 & 4D19-2271

                           [January 22, 2020]

   Consolidated appeals of an order denying rule 3.800 motion and a
petition for writ of habeas corpus to the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Jeffery J. Colbath, Judge; L.T. Case
No. 50-2000-CF-012301-AXXX-MB.

   J’Gerrard P. Williams, Lowell, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Richard Valuntas,
Assistant Attorney General, West Palm Beach, for appellee.

CONNER, J.

    On the same day, J’Gerrard P. Williams simultaneously filed an appeal
of the denial of his Florida Rule of Criminal Procedure 3.800(a) motion and
a petition for a writ of habeas corpus. In the appeal and the petition,
Williams contends that the trial court erred in imposing a consecutive
sentence in the second of two separate but related cases, arguing the
crimes in both cases were part of one extended criminal episode. He also
contends that the consecutive sentence constitutes fundamental error
because the trial court mistakenly thought it did not have discretion to
impose a sentence concurrent with the prior case. We consolidated the
appeal and the petition into one appellate proceeding.

   Having reviewed the record and arguments presented, we affirm the
denial of relief under rule 3.800(a) and deny the petition for a writ of
habeas corpus without further comment.

   Affirmed and petition denied.
FORST and KLINGENSMITH, JJ., concur.

                          *        *      *

  Not final until disposition of timely filed motion for rehearing.




                                  2